DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 04/28/2021 has been entered.
 
Claim Objections
Claim 1 is objected to because of the following informalities:    
Claim 1, line 13 recites “the said” and again in line 31; only one of those words is proper. 
Claim 1 line 19 recites “the entire length”; examiner recommends referring back to just “the length” unless applicant intends on introducing another length for the cover. 
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claim 7 (currently presented as “previously amended” however was newly presented in amendment of 10/06/2020 after FAOM) is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
Claim 7 recites “the length of said cover is between 16 and 20 feet”; this recitation constitutes new matter because the specification as originally presented only states (in paragraph [0010]; excerpt below) “A ladder on a ladder tree stand is often 16-20 feet tall, and the cover must be long enough to cover the ladder completely”; note that none of the above language supports the actual length of the cover where the cover can be 80 feet for example; which would indeed be enough to completely cover the ladder. 

    PNG
    media_image1.png
    97
    571
    media_image1.png
    Greyscale


The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-5 and 7 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 line 5-6 recites “said cover having a length, …, and right and left sides”; this recitation raises indefiniteness since because the cover as shown and described in the specification is cylindrical in shape, hence it is not clear if applicant is referring to a right and left halves or other sides of the cover.
Claim 1 exhibits a general indefiniteness due to the unclear position as to whether the ladder is being positively recited/required by the claim or only recited in intended use form where the claim is only directed to the cover versus a combination of the cover and the ladder. This ambiguity is due to these recitations: (a) line 8 recitation “said cover's length being at least as long as the height of the ladder”, (b) lines 11-13 recitation “each hoop being oriented to be parallel with the bottom and top edges of the cover and also parallel to the said steps or rungs of said ladder” and (c) line 22 recitation “each of said hoops having a size that fits horizontally around said ladder”; all of which suggests the ladder to be present, for instance in order to establish the length of the cover or the parallel nature of the hoops or size for the hoops to fit around the ladder. The claims will be examined such that the ladder is not being positively recited/required. Clarification/amendment is required in response to this office action.
Claim 1 line 21-22 recites “which opening is configured to be situated in a position which is behind said ladder”; this recitation is indefinite because the opening as described in the specification surrounds the ladder; hence it is not clear what is meant by “situated in a position which is behind said ladder”. Examiner also recommends clarifying what which opening is being referred to in this recitation. 
Claim 1, line 31 recites “said cover having two cords”; are these the same or different than the cords established in line 29?
Claims 3 and 4 recite “additionally comprising one or more brackets each having rings, which brackets may be securely attached with bolts to the top end of said ladder, or other means for attaching said cords to the top end of a ladder”; several indefiniteness issues are associated with this claim; as follows: (a) the limitation “the top end” recited twice in each claim appears to either lack antecedent basis or is an improper referral to “a top edge” established in line 5 of claim 1, (b) the phrase “which brackets may be securely attached” is unclear as to firstly, if said brackets are the same as the upper grommets and secondly since they “may” or “may not” be attached hence it is not clear what is being positively recited. Finally, it is unclear if the claim is trying to recite either “one or more brackets” or “other means for attaching”, in which case it is further unclear if the “other means for attaching” are different or the same as what is established in claim 1 line 29. It is assumed that they are the same for examining purposes. Claims 3 and 4 will be examined as best understood pending applicant’s clarification. 
Dependent claims are rejected since they depend form a rejected claim. 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 3 and 4 are rejected under 35 U.S.C. 103 as being unpatentable over Hayes, US (4761908).
In regards to claim 1 Hayes discloses:
A cover (fig. 1) configured to disguise a ladder (intended use), said ladder having one or more long vertical poles, a plurality of horizontal steps or rungs, a height, a top end and a bottom end; wherein the bottom end of said ladder rests on the ground when in use (further limiting intended use limitation); 
said cover having a length (height of 11), a width (diameter of 11), a top edge (top circular edge at 19; fig. 2), a bottom edge (bottom circular edge at 23), an outside surface (as shown in fig. 1), an inside surface (to which support frame structure 13 is attached), and right and left sides (as best understood, right and left sides as shown in fig. 1); and 
said cover being made of fabric or other flexible material (flexible lightweight material such as lightweight canvas or a dense fabric mesh as described in Col 1; LL 55-57); and 
said cover's length being at least as long as the height of said the ladder that is configured to disguise (when in use, for intended use ladder); and 
said cover having a plurality of hoops (19, 21, 23) sewn or otherwise attached to the inside surface of the cover (via 17), at intervals from the bottom edge to the top edge of the cover (as shown in figs. 1 & 2), each hoop being oriented to be parallel with the bottom and top edges of the cover (fig. 2) and also parallel to the said steps or rungs of said ladder (when in use, for intended use ladder) that the cover is configured to disguise, and to said ground (fig. 2); and 
each of said hoops having a size that fits horizontally around said ladder that the cover is configured to disguise (fig. 1; when in use, for intended use ladder); and 
each of said hoops having an opening (hoops as shown in fig. 2), and the fabric or other flexible material of said cover having an opening (hollow cover 15; fig. 1) which extends along the entire length of said cover (fig. 1), and said opening of each hoop being situated along said opening in said cover (figs. 1 & 2), and which opening is configured to be situated in a position which is behind said ladder when said cover is installed on said ladder (when in use, for intended use ladder) with said ladder's bottom edge resting on the ground (fig. 2); and 
each of said hoops being made of wire, plastic or other material which is flexible (as described in Col 2; LL 1-5; excerpt below) but keeps its shape; and 
said cover having lower grommets or other means (47d; fig. 2) for securing the cover to the ground at its bottom edge with stakes (intended use; note that the limitation “to the ground at its bottom edge with stakes” is under the intended use clause of “for securing”); and 
said cover having upper grommets or other means (39, 45; fig. 2) for attaching cords (intended use) to the top edge of the cover; and said cover having a cord (17) attached to the top edge of the cover (fig. 1), at the said upper grommets or other means for attachment; and wherein each cord has a length.

    PNG
    media_image2.png
    78
    597
    media_image2.png
    Greyscale


    PNG
    media_image3.png
    160
    588
    media_image3.png
    Greyscale

	In regards to claim 1 Hayes discloses only one cord and does not disclose two cords. It has been held that a mere duplication of parts, such as the duplication of the cord, has no patentable significance unless a new and unexpected result is produced.  A duplication of parts is generally recognized as being within the level of ordinary skill in the art.  In re Harza, 274 F.2d 669, 124 USPQ 378 (CCPA 1955).  A person of ordinary skill in the art before the effective filing date of the claimed invention would have found that providing two cords instead of one would provide for enhanced securement since in case the one cord fails it would unwind throughout the entire circumference of the upper edge. 	
In regards to claims 3 and 4 Hayes discloses means for attaching (39, 45; fig. 2) said cords to the top end of a ladder.
Claims 2, 5 and 7 are rejected under 35 U.S.C. 103 as being unpatentable over Hayes as applied to claim 1 above.
	In regards to claims 2, 5 and 7 Hayes does not explicitly disclose the length of each of said cords is approximately twice as long as the length of said cover (reference discloses only 2-4 feet), said hoops being attached about 1 foot apart and the length of said cover is between 16 and 20 feet.
	However, it would have been an obvious matter of design choice to modify the length of the cords to be twice as long as the length of said cover since such a modification would have involved a mere change in the size of the components.  A change in size is generally recognized as being within the level of ordinary skill in the art.  In re Rose, 105 USPQ 237 (CCPA 1955).  A person of ordinary skill in the art before the effective filing date of the claimed invention would have found that cords that are twice as long as the length of the cover would provide for enough length to wrap around the upper edge around the entire circumference of the support frame 13.
Moreover, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have the hoops attached about 1 foot apart, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art. In re Aller, 105 USPQ 233. A person of ordinary skill in the art before the effective filing date of the claimed invention would have found that having the hoops attached about 1 foot apart would provide enough support for the cover throughout its length without excessive use of hoops.
Furthermore, it would have been an obvious matter of design choice to modify the length of the cover to be between 16 and 20 feet since such a modification would have involved a mere change in the size of the components.  A change in size is generally recognized as being within the level of ordinary skill in the art.  In re Rose, 105 USPQ 237 (CCPA 1955).  A person of ordinary skill in the art before the effective filing date of the claimed invention would have found that a length of between 16 and 20 feet would provide for a larger blind that can accommodate larger/higher structures for use in the woods, such a dual level stand for example.   

Response to Arguments
Applicant’s arguments have been considered but are moot in light of newly presented rejections above.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Please refer to pto-892 form for list of cited references.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHIREF M MEKHAEIL whose telephone number is (571)270-5334. The examiner can normally be reached 10-7 Mon-Fri.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Daniel Cahn can be reached on 571-270-5616. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/S.M.M/Examiner, Art Unit 3634                                                                                                                                                                                                        

/COLLEEN M CHAVCHAVADZE/Primary Examiner, Art Unit 3634